Order entered March 8, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-01096-CR

                                DIONICIO MARTINEZ, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 194th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F15-75240-M

                                             ORDER
        Before the Court is appellant’s March 6, 2019 motion for extension of time to file his

brief. We GRANT the motion to the extent appellant’s brief shall be due THIRTY DAYS from

the date of this order.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE